I sincerely regret the necessity of dissenting with the opinion of Mr. Justice Watts in this case for more reasons than one. The deceased was a deservedly popular man, an engineer of long and faithful service; his distressed family will find small compensation for their loss in the verdict which has been rendered; but a decision of the case according to the law, which both parties are entitled to, outweighs the sentiment of benevolence.
The situation cannot be clearly comprehended without a reproduction of the sketch attached to the record for appeal, which should be incorporated, in reduced form, with the report of the case.
The main line of the Southern Railway between Columbia and Charlotte leaves the Union Station and passes eastward by the Blanding Street Shops also in Columbia, at a distance of approximately two miles; the main line from Columbia to Charleston also leaves the Union Station and by a right curve, approximately southeastwardly, passes by the Andrews yard, at a distance of a mile or two; at a point some 200 or 300 yards from the Union Station on the Charleston road, a track is laid, called the Andrews cut-off, which connects the Charleston road with the Charlotte road *Page 485 
at a point about halfway between the Union Station and the Blanding Street shops.
The situation, therefore, is triangular in shape; the apex, pointing towards Charlotte, at the intersection of the Andrews cut-off and the Charlotte road; the northern side reaching from the apex to the Union Station; the southern side reaching from the apex to the Charleston road; and the base, that portion of the Charleston road from the Union Station to the point where the Andrews cut-off leaves the Charleston road.
About 10:30 p. m. on January 10, 1923, McAlister brought his train, No. 20, from Augusta to Columbia, and in order to reach the landing most convenient to passengers it became necessary, as was customary, to enter a Y track west of the station and back the train under the shed; his engine was then headed west; he was required after completing his run to detach his engine from the train and upon another track run it around to the Blanding Street shops, where it was to be stabled; it was customary for the engineer to exercise his option in running the engine backward on these trips or to reverse it on the Y and run it forward; both methods were in use by the engineers.
On this occasion McAlister chose to run it backward.
The operations of engines and trains between the Union Station and the Blanding Street shops, 2 miles, and between Blanding Street shops and Andrews yard are controlled by a block system. Between 225 and 275 trains and engines daily pass through the block. Under the rulesthey were allowed to pass through in only one direction atthe same time. It is manifest that, if only one engine or train was allowed within the block at a time, great delay and congestion would ensue, hence it was provided that the first engine or train let into the block, going east or west, would be given a clear card by the block operator, which meant that no other engine or train was at that time within *Page 486 
the block, and that no other going in the opposite direction
would be permitted to interfere with its movement. It would result in an unnecessary waste of time to hold the next engine or train desiring to enter the block until the first had gone through, and, therefore, the succeeding engine or train would be given a permissive card, which meant that another engine or train, or perhaps a dozen or more, were already in the block, and that the receiver of thepermissive card must proceed with caution; that is, he must have his engine under such control as would enable him to stop within half the distance that he could see, in the direction in which he may be moving. These cards, clear or permissive, were issued by the block operator, whose office was at the Union Station.
At the apex of the triangle, the point of intersection of the Andrews cut-off with the Charlotte main line, the connection, of course, was effected by a switch, the shifting of which from one track to the other, automatically operated a signal light at the top of what is called the switch target, a tripod of steel about 12 feet high, on the north side of the Charlotte main line. The light was within a square receptacle, equipped with four glass "Bull's eyes," two of which were clear and the others red. When the switch was set so that trains could use the main line, by the mechanical construction of the switch and connecting rods, the clear bull's eyes were in a line parallel with the main line, as it is said, the target showed "white", indicating that the main line connection was clear; when it was set so that trains could use the "cut-off," the red bull's eyes were in a line parallel with the main line, indicating that the main line connection was not clear.
While McAlister was within the shed at the Union Station, a freight train with 53 cars, coming from Charleston, passed the Andrews yard and entered the "cut-off," bound in the direction of Charlotte; it was being drawn by its own *Page 487 
engine and pushed by a switch engine; as it approached the apex, the intersection with the Charlotte main line, it stopped for block orders and was given a clear card to the Blanding Street shops, at 10:37 p. m., which as stated, indicated that nothing was going either way between the apex and the shops.
After detaching his engine from the passenger coaches, McAlister, running backward, stopped opposite the block office, and his fireman went for the block card, clear or permissive, as the occasion required. He was given a permissive
card, at 10:38 p. m., a minute later than the time at which the freight train had been given a clear card which, as stated, indicated that there was at least one train at that time within the block and moving in the direction of the shops. The block operator, in addition to giving the fireman, Edwards, the permissive card, which of itself indicated the presence of another train within the block, told him "to look out for a `long barrel' ahead." (A "long barrel," it appears, in railroad parlance means a long freight train.) The permissive order was given to McAlister, who read it aloud in the presence of the fireman, as required, and the verbal message, "look out for a long barrel ahead," was delivered to him by the fireman, who received it from the operator.
There was some little delay in McAlister moving off after receiving the order and verbal message, and the trainmaster spoke to him about it, saying that he wanted that track for No. 11, another train coming from Charleston. McAlister mounted his engine and proceeded at about six miles an hour; the engine moving backward, and he leaning out of the window with his face toward Charlotte and his body in the opposite direction.
In the meantime, the block operator had given to another engine, driven by one Long a permissive order also of the same purport to go to the shops. The engine was being *Page 488 
run forward about 100 yards behind McAlister, with a strong headlight.
Three other men were riding on McAlister's engine; his fireman, Turnipseed, and Edwards and Martin, two trainmen, riding for their own convenience.
As McAlister's engine approached the "apex" within about two or three car lengths of it, the headlight from Long's engine, the one following McAlister, disclosed to the fireman, Turnipseed, the freight train passing through the switch from the "cut-off" to the main line; Turnipseed yelled to McAlister, "Hold it," but it was too late; McAlister's engine crashed into the thirty-fourth car, was overturned, and he was scalded to death; his companions escaped by jumping from the engine; two of them passing through McAlister's window between him and the boiler head.
The plaintiff bases her demand that the railway company shall compensate her for the death of McAlister, upon the ground that it was to blame for his death. She does not and cannot claim, and simple justice does not allow, such demand, unless this vital element shall appear from the evidence.
The specifications of blame, negligence as the law terms it, are numerous and are detailed with minute circumstantiality. They are set forth in the complaint, and need not be repeated here; the reporter will incorporate them in the report of the case; they may be fairly condensed into the following, as indicated in the argument of counsel for the respondent: (1) Absence of lookout, warning, and notice; (2) running the engine backwards over a busy track; (3) absence of lights on the rear end of McAlister's engine, which was in front as he was going; (4) absence of lights on the freight train with which McAlister collided; (5) requiring McAlister to enter the block while the track was being used by another train, in view of the business *Page 489 
done on said track and its consequent dangerous, unsafe situation; (6) requiring McAlister to run his engine backward, in view of the fact that it was to be closely followed by another engine, equipped with a strong headlight, calculated to blind him and prevent him from keeping a proper lookout for the freight train with which he collided; (7) failure to adopt and promulgate proper, adequate and safe rules for the operation of the railway company's block system; (8) absence of a light upon the switch target at the particular time; (9) the presence of a deep cut through which the freight train passed approaching the switch; (10) equipping the cab of McAlister's engine with a wooden cab instead of a steel one.
At the appropriate stages of the trial the defendant made motions for a nonsuit and a directed verdict upon the grounds: (1) That there was no evidence tending to show any actionable negligence as alleged on the part of the defendant; (2) that the evidence conclusively showed that the injury sustained by the intestate was the result of his sole negligence; (3) that the evidence showed conclusively that the injury sustained by the intestate was the result of the risks of his employment which he had assumed.
The motions were refused. The exceptions raise the same questions as those upon the motions for nonsuit and a directed verdict.
I may pass by a minute discussion of the defendant's contention that there was error in refusing the motions upon the grounds that there was no evidence tending to show negligence on the part of the defendant, and that the evidence showed that the collision was caused solely by the negligence of McAlister. As to some of the specifications of negligence, in fact as to a large majority of them, there was evidence tending to show want of due care on the part of the defendant; there was no error, therefore, in overruling the motions on these grounds; but I am convinced *Page 490 
that a consideration of each specification will show that it is either not shown to have been an act of negligence, or, if so, clearly a risk assumed by the engineer.
Something is said in the leading opinion and in the argument of counsel for the respondent, in reference to the contributory negligence of the intestate; but that matter is not entitled to consideration, and is not discussed by the counsel for the appellant, for the reason that, if there is any evidence of negligence on the part of the railway company, the contributory negligence of the injured servant, under the Federal Employer's Liability Act can only be considered in diminution of damages, not as a complete defense. It, therefore, is not to be considered upon either of the motions referred to, under the assumption with which I am proceeding that there was some evidence tending to establish negligence on the part of the defendant.
Under said Act, however, the defense, as at common law, of assumption of risk, is open to the employer. For that reason I do not deem it necessary to consider any other question, being convinced by a most painstaking consideration of the evidence that no other reasonable inference can be drawn than that that defense should have prevailed upon either of said motions.
It does not appear to be fully appreciated that assumption of risk arises under two very distinct conditions: (1) Where the master has been guilty of no negligence at all, but where the servant has been subjected to the normal dangers of his employment, as, for example, a brakeman up on top of the cars, subjected to the leaning cars rounding a curve; (2) when the master has been guilty of negligence in the matter of defective instrumentalities or places of work, the servant being cognizant of the defect and appreciating its danger. In the one case the master has been negligent, in the other, not, and yet in both cases the servant will be held to have assumed the risk. *Page 491 
The distinction is clearly indicated in Seaboard Air LineR. Co. v. Horton, 233 U.S. 504; 34 S.Ct., 640;58 L.Ed., 1062; L.R.A. 1915C, 1, Ann. Cas. 1915B, 475:
"Such damages as are normally and necessarily incident to the occupation are presumably taken into the account in fixing the rate of wages. And a workman of mature years is taken to assume risks of this sort, whether he is actually aware of them or not. But risks of another sort, not naturally incident to the occupation, may arise out of the failure of the employer to exercise due care with respect to providing a safe place of work and suitable and safe appliances for the work. These the employee is not treated as assuming until he becomes aware of the defect or disrepair and of the risk arising from it, unless defect and risk alike are so obvious that an ordinarily prudent person under the circumstances would have observed and appreciated them."
The same principles are announced in the cases of Kell v.Rock Hill Company, 123 S.C. 199; 116 S.E., 97. Berryv. Dillon Mills, 120 S.C. 333; 113 S.E., 348. Barnhillv. Cherokee Falls Manufacturing Co., 112 S.C. 541;100 S.E., 151; and many prior decisions of this Court.
In the Horton Case the engineer was injured by the explosion of a water gauge, the injurious consequences of which became effective by reason of the absence of a guard glass, which customarily inclosed the gauge and protected the engineer from flying portions of the glass of the water gauge in case of an explosion. The engineer was fully aware of the absence of the glass and the danger. The Court said:
"When the employee does know of the defect, and appreciates the risk that is attributable to it, then if he continues in the employment, without objection, or without obtaining from the employer or his representative an assurance that *Page 492 
the defect will be remedied, the employee assumes the risk, even though it arise out or the master's breach of duty."
In Bengtson v. C., Sa. P., M.  O.R. Co.,47 Minn., 486; 50 N.W., 531, it is said:
"While it is the duty of a master towards his servant to use proper care to conduct his business in a safe manner, yet, if his mode of doing the business is such as to subject the servant to risk of injury, the latter, by continuing in the employment with knowledge of the dangers, takes upon himself the risk."
In Fordyce v. Lowman, 57 Ark. 160; 20 S.W. 1090, it is said:
"If he knew when he entered the service of the defendants that it was the custom on the road to push flat cars ahead of the engine, he is deemed to have contracted with reference to the custom, and to have waived any claim for damages for injury resulting from so pushing the cars, though thus pushing them was improper."
In Caron v. B.  A.R. Co., 164 Mass. 523;42 N.E., 112, it is said:
"The law is well settled that under such circumstances the servant assumes the risk of such dangers as ordinarily are connected with the service in which he is engaged. He enters the business as it is, and cannot be heard to complain that it might have been made safer, or that it was conducted in a hazardous manner."
Tested by this rule, every specification of negligence, of which there is any evidence, comes within the rule of assumption of risk, in that its existence was known to, and its danger appreciated by, the engineer.
1. Absence of lookout, warning, and notice. If, as I have assumed, there was negligence on the part of the railroad company, who could have better known this and appreciated the danger than McAlister? *Page 493 
2. Running the engine backward. The same must be said of this.
3. Absence of lights. The same.
4. Absence of light on the freight train. The freight train had a headlight to the forward engine and also to the switch engine pushing it; there is nothing to show that it was the duty of the railroad company to string lights along such train, and, if there had been, the omission was obliged to have been known by McAlister.
5. Requiring McAlister to enter the block under the circumstances.
It is shown to have been the custom ever since he began engineering to put more than one train in the block at a time, a custom he is obliged to have known, and if dangerous no one could have better known it than he.
6. It is here claimed that McAlister should not have been required to enter the block in view of the fact that another engine was to follow, which was equipped with a strong headlight, which, as McAlister was running his engine backward, so blinded him that he could not see obstacles ahead of him.
The evidence showed that the following engine was at least 100 yards behind McAlister; that he was sitting at the throttle with his body in a normal position, but with his head out of the cab window and his face turned awayfrom the headlight, which was a help rather than a hindrance to him. Moreover, if this arrangement was fraught with peril to him, which I do not concede, he was fully aware of it, and certainly was in a better position to discover and appreciate it than the Court. The engineer of that engine gives very pertinent testimony: "My light could not have blinded him as much as his blinded me. My light ought to have helped him." He further testified that when he was on the trestle more than 200 yards from the switch he saw by the aid of his own headlight, the freight train standing *Page 494 
on the cut-off track. If he saw it why could McAlister not have seen it?
7. It is contended that the rules and regulations by which the block system was operated were not proper, safe, and suitable. Assume that the defendant was negligent in this respect, McAlister had been an engineer and fireman for 30 years, 26 of which as an engineer and many years operating at this very spot and under these very rules. That he was aware of the methods of work, the rules, and regulations, goes without saying; if this Court can say that such operation was fraught with danger, can it be assumed that he did not as fully appreciate it? There is evidence to the effect that McAlister had been making the Augusta run for six years, almost daily; that he ran over the block sometimes as many as four trips a day; and that the rules of the block system had been in force for more than 30 years.
8. Although no such delict is specifically charged in the complaint, counsel argue, under the general allegation of an unsafe place and unsafe appliances, that the light upon the switch target was not burning at the time of the collision.
There is the faintest evidence, if any at all, to sustain this contention of fact. The plaintiff's witness, Turnipseed, testified, "I did not see the light"; that after the accident he did not notice that it was burning. The witness, Martin, testified, "I didn't see any light. I didn't notice it." Edwards testified that he could not see the light from where he was on the engine; "I did not look at the switchlight that night." Bouknight testified that after the accident he did not look at the light; "I don't remember anything about the switchlight that night." Against this very weak negative testimony the following witnesses testified positively that it was burning. Moore, the engineer on the freight train, "I remember distinctly that it was burning *Page 495 
that night"; "it showed white when I came up to it, and after I threw the switch it showed red. It showed red towards the Union Station also after I threw the switch, but before that time it showed white. I had no trouble in seeing it; it was burning when I passed there and when I came up to it." Harris, engineer of the switch engine, pushing the freight train, way back at the rear, testified that he did not see the light, "I went up to the engine but I did not look at the light." Faulkes, roadmaster, testified that when he arrived at the scene of the wreck the light was burning, showingred light up and down the main line; that the switch was turned to the cut-off track. E.H. Smith, track supervisor, testified that he arrived at the wreck about ten minutes after the collision; "the first thing I did when I drove up, was to look at the light. It was burning," that watching the lights was his job, and he wanted to see if he had been at fault, and for that reason particularly noticed the light. Long, the engineer of the following engine, testified that at first he did not notice the light, but that, about an hour and a half afterwards, he noticed that the light was burning andshowing red to the main line; that at the time of the accident he could not see the light from where he was. J.H. Hunt, fireman for Long, testified that he noticed the switchlight and that it was burning.
The evidence of the absence of the light, offered by the plaintiff, was entirely of a negative character; "did not look," "did not see," "did not notice," "don't remember." The general rule as to the admissibility of this kind of testimony, and whether or not it has sufficient probative value to constitute some evidence of the fact at issue, is thus expressed by Mr. Wigmore (Volume 1 [1st Ed.], § 664):
"The only requirement is that the witness should have been so situated that in the ordinary course of events he would have heard or seen the fact had it occurred." 23 C. J., 40, § 1789. *Page 496 
There is an obvious difference between hearing and seeing, in this connection. The one is involuntary; the sound is forced upon the faculty of hearing, and, if a witness should testify that he was in a position to hear certain sound if it had been made, but did not hear anything, clearly the testimony is admissible for what it is worth. It would answer the rule above stated. But vision is subjective, voluntary, a matter of positive effort. If a witness should testify that, although he was in a position to see a certain condition, but did not look, did not notice, his testimony that he did not see it does not comply with the rule; he was not "so situated" that he would have seen, and it was not at all in the "ordinary course of events" that one who did not look, did not notice, would have seen.
The admissibility of such evidence of failure to hear or see depends upon proof of circumstances showing a probability, a likelihood, that the witness would have heard or seen the fact in issue, if it had occurred.
As to sound it has been said:
"Where his position is such that the sound would have been likely to attract his attention if the bell had been rung, his failure to hear it is some evidence that there was no ringing." Slattery v. N.Y., N.H.  H.R. Co.,203 Mass. 453; 89 N.E., 622; 133 Am. St. Rep., 311.
In Uggen v. Bazille, 123 Minn., 97; 143 N.W., 112, it is held:
"In order to prove that an instruction or warning was not given by the testimony of a witness that he did not hear it, the one proffering such testimony is ordinarily required to show, as a condition to its reception, that the circumstances were such that the witness probably would have heard the instruction or warning, had it in fact been given."
In Cotton v. Willmar  Sioux Falls R. Co.,99 Minn., 366; 109 N.W., 835; 8 L.R.A. (N.S.), 643; 116 Am. St. Rep., 422; 9 Ann. Cas., 935, the rule is very clearly stated: *Page 497 
"Therefore, when it is sought to prove the nonexistence of sound by the testimony of witnesses the conditions essential to the competency of the evidence must be supplied. The probative value to be given to the fact that a witness did not hear the sound depends upon the condition of his senses, his proximity to the place, the degree of attention, and other such circumstances which render it more or less probable that, if the sound had been made, the witness would have heard it. Hence the mere statement of a witness that he did not hear a bell ring is valueless as evidence, unless it further appears that he was able to hear and was in a position and under conditions where he would probably have heard the sound had it been made."
"Negative testimony is valueless, unless it appears that the witness was so circumstanced as to be reasonably likely to have some knowledge on the subject." Fletcher v.Hickman, 165 F. 403; 91 C.C.A., 353.
"Probative force is accorded to negative testimony, where the opportunity of the witnesses to receive knowledge of the fact is approximately equal to that of witnesses who give positive testimony concerning gift, but where, because of an impaired sense or of an admitted lack of attention, the opportunity of the witness who did not see or hear is not equal to that of a witness who did, the testimony of the former is devoid of evidentiary strength." Williamson v.Wabash R. Co., 139 Mo. App. 481; 122 S.W. 1113.
In 2 Moore Facts, § 1188, it is stated:
"If a credible witness with apparently adequate opportunity of observation, testifies to the occurrence of a fact, no conflict arises by the testimony of other witnesses that they were cognizant of the occurrence, when the latter witnesses' opportunities for observation are not stated, or where it affirmatively appears that their situation was such or their attention was so engrossed with other matters, that they probably would not have observed the fact if it had occurred, or when their opportunities were not co-extensive *Page 498 
with those of the witnesses who testify positively to the fact."
"Where witnesses who were in a position to hear testify affirmatively and positively that they did hear a bell or whistle, the testimony of other witnesses that they did not hear it raises no conflict of testimony for submission to a jury unless it clearly appears that those who say they did not hear were in such a position, and were giving such attention that they most probably would have heard the sound had it occurred." Lehigh R. Co. v. Mangan (C.C.A.), 278 F. 85.
In Davis v. Payne, 120 S.C. 473; 113 S.E., 325, it is held that testimony by witnesses that they did not hear any signals sounded by the train which struck decedent is of no weight where a long freight train was passing with considerable noise on the adjoining track, and was itself sounding whistle signals, so that the failure of the witnesses to hear the signals was no indication that they were not given.
The usual practice in the examination of a witness offered to give this negative testimony is to follow his statement with the further question: Would he have heard the signals if they had been given? There is a conspicuous absence of such inquiry in the present case. Would the witness have seen the light burning if such had been the fact? Doubtless the plaintiff would have received an answer consistent with the statement that the witness had not looked, did not notice.
If the hearing of the witness was good, if he was in a position to hear a sound if made, circumstances rendering it probable that if it had been made he would have heard it, his testimony that he did not hear it will be received as evidence of some probative value. The involuntary, receptive character of the faculty of hearing renders it not only probable that he would have heard it but improbable that he would not. It is not so with the faculty of vision; and this essential difference in the two faculties makes it necessary, *Page 499 
in order to render admissible negative testimony that the witness did not see, that some other circumstance than his position in a place where he could have seen be introduced. As the mere statement of a witness that he did not hear, in the absence of other circumstances, would be valueless, so the mere statement that he did not see would be equally so; particularly as in this case where the statement is accompanied by the further statement that he did not look, a circumstance that not only fails to supply the necessary element of probability, but actively presents one of improbability. There is not a single circumstance connected with the proponents of this negative testimony, which, in addition to their position, renders it probable that if the light had been burning they would have seen it. Such testimony should be inconsistent with the fact that the light was burning, whereas it is entirely consistent with the fact. My conclusion, therefore, is that there was no evidence at all against the positive testimony of the witnesses for the defendant to the effect that the light was burning and showing red down the track upon which McAlister was running his engine. There being no testimony on the part of the plaintiff that the light was not burning, and all of the evidence being one way, that it was burning and showing red to the main line, under the rule declared in Herndon v.Southern Railway Co., 118 S.C. 466; 111 S.E., 13, the Court may assume as true the fact thus evidenced. It thus appears that McAlister with the red light in full view, showing that the switch was set to the cut-off track, ran his engine into the freight train emerging from that track, and was the author of his own death.
But for the sake of the argument let us assume that the lamp on the switch target was not burning at the time of the collision. We have then this situation: There is no suggestion that the light was showing white to the main line, the only condition that justified him in going forward; it was dead, showing neither white nor red. There was evidence *Page 500 
to the effect that a dead signal is a red signal, a peremptory order to stop. He had abundant opportunity of ascertaining that fact, if it was dead, and under the rules he was obliged to operate his engine so that he could stop it in half the distance of his vision. The fireman, Turnipseed, testified that —
"I knew the long barrel (freight train) was going north from Andrews yard, and I was looking out for that."
If Turnipseed knew that the freight train was due to come out of the cut-off on to the main line, that it was the train McAlister was warned to look out for ahead, did not McAlister know it? And, even if the switch light was out, a fact which could have been ascertained 200 yards away, his taking the chance was his assuming the risk.
In the Horton Case it is said:
"These the employee is not treated as assuming until he becomes aware of the defect or disrepair and of the risk arising from it, unless defect and risk alike are so obvious that an ordinarily prudent person under the circumstances would have observed and appreciated them."
McAlister was charged, not only with that caution, but was particularly warned of the presence of the freight train ahead of him, and, under the circumstances of the operation of the Block system, charged with the utmost caution.
Could there be a doubt that, if the collision had resulted in the death of a train hand on the freight train, or of one of the employees riding with McAlister, the negligence of McAlister would have been held the proximate cause of the death of such employee?
A similar case to this hypothesis is Pittsburg R. Co. v.Sudhoff (Ind.App.), 88 N.E., 702. There the brakeman of an engine crew, entering a switch and standing upon a side track to let a freight train pass, failed to close the switch after the engine had pulled in on the side track. The freight engineer knew that the engine was on the side track, and, notwithstanding the switchlight was out, which, *Page 501 
under a rule of the company, was a signal for him to stop, proceeded and entered upon the side track at such speed that he was unable, after discovering that the switch was open, to prevent a collision with the standing engine, resulting in the death of its engineer. The Court held that the negligence of the freight engineer in proceeding without a signal to do so was the proximate cause of the collision, and that the negligence of the brakeman in failing to close the switch was merely cooperating or incidental.
9. It is claimed that the presence of the freight train in a deep cut was an act of negligence. The testimony is that at the deepest part of the cut the freight train could have been seen, and, if not, no one knew the situation better than McAlister, who, with Turnipseed, knew that the train was upon that very track as they approached it from the Union Station.
10. It is claimed that the use of a wooden cab instead of a steel one was an act of negligence. Concede that a steel cab would have prevented a fatal termination of the collision it certainly would not have prevented the collision, and, if an act of negligence, it was clearly an assumed risk.
I think for these reasons that the motion of the defendant for a directed verdict should have been granted.